The indictment is for murder in the first degree and the verdict and judgment were for murder in the first degree, with punishment fixed at death.
There is no bill of exceptions, and the appeal is upon the record. No preliminary questions as to the sufficiency of the venire are presented by the record or by the argument of counsel.
The arraignment is in all respects regular. The day for the trial was duly set, venire drawn, and jury selected. The defendant was in court in his own proper person and by counsel. The judgment and verdict were: "We the jury find the defendant guilty of murder in the first degree and fix his punishment at death."
The sentence and judgment of the court were pursuant thereto and as provided by law.
The form of the verdict, "fix his punishment at death," was sufficiently definite and within the decisions of this court. The verdict is referred to in the indictment. Ezell v. State,103 Ala. 8, 15 So. 818; Ruff v. State, 229 Ala. 649,159 So. 94; and Russell v. State, 231 Ala. 297, 165 So. 255.
The record before us discloses no reversible error. It follows, therefore, that the judgment and sentence of the court be, and they are hereby, affirmed. *Page 79 
The day fixed by the trial court for the execution of the death sentence having passed, it is the order and judgment of this court that Friday, the 28th day of January, 1938, be and it is hereby fixed as the day and date for the execution of such sentence, in all respects as required by law and the order of the trial court.
Affirmed.
All the Justices concur.